Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 1 of 18 PageID #: 26326




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   INTELLECTUAL VENTURES II LLC,          §
                                          §
              Plaintiff,                  §
                                          §
   v.                                     §
                                          §
   SPRINT SPECTRUM L.P., NEXTEL           §     Civil Action No. 2:17-cv-662-JRG-
   OPERATIONS, INC., ERICSSON INC.,       §     JRG
   TELEFONAKTIEBOLAGET LM                 §
   ERICSSON, and ALCATEL-LUCENT USA       §     LEAD
   INC.,                                  §
                                                JURY TRIAL DEMANDED
                                          §
              Defendants.                 §
                                          §
   T-MOBILE USA, INC., T-MOBILE US,       §     Civil Action No. 2:17-cv-661-JRG
   INC., ERICSSON INC., and               §
   TELEFONAKTIEBOLAGET LM                 §     JURY TRIAL DEMANDED
   ERICSSON,                              §
                                          §
              Defendants,                 §
                                          §
  v.                                      §
                                          §
   NOKIA OF AMERICA CORPORATION,          §
                                          §
              Intervenor.                 §


          PLAINTIFF INTELLECTUAL VENTURES II LLC’S OPPOSITION TO
                  DEFENDANT ERICSSON’S MOTION TO SEVER
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 2 of 18 PageID #: 26327




                                                 TABLE OF CONTENTS

                                                                                                                                Page
   I.     INTRODUCTION ............................................................................................................. 1
   II.    STATEMENT OF FACTS ................................................................................................ 1
   III.   LEGAL STANDARD ........................................................................................................ 3
   IV.    ARGUMENT ..................................................................................................................... 4
          A.        Ericsson’s plan denies IV its right to try primary infringers T-Mobile and
                    Sprint on all asserted claims before trying secondary infringers Ericsson
                    and Nokia on a subset of those claims ................................................................... 5
          B.        Ericsson waived its misjoinder argument under § 299(c) because Ericsson
                    did not object to Nokia’s Rule 24 intervention, filed joint motions and
                    defense with Nokia, and waited until the eve of trial to seek severance. .............. 6
          C.        The “misjoinder” rules of 35 U.S.C. 299 and Rule 21 on which Ericsson
                    bases its severance argument are inapplicable to the T-Mobile case..................... 7
          D.        No severance is needed under Rules 21 or 42(b) because Ericsson would
                    suffer no prejudice by being tried with Nokia ....................................................... 8
          E.        If Severance Must Occur, IV Proposes Two Trials Instead of Four .................... 10
   V.     CONCLUSION ................................................................................................................ 11




                                                                   -i-
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 3 of 18 PageID #: 26328




                                                    TABLE OF AUTHORITIES

   CASES

   Chrimar Sys., Inc. v. Adtran, Inc.,
      No. 6:15-cv-618, D.I. 588 (E.D. Tex. Oct. 25, 2016) ............................................................3, 7

   Oasis Research, LLC v. Carbonite, Inc.,
      No. 4:10-CV-435, 2012 WL 3544881 (E.D. Tex. Aug. 15, 2012) ........................................3, 7

   Richmond v. Jiawei N. Am. Inc.,
      No. CIV.A. 13-1953 MLC, 2014 WL 326247 (D.N.J. Jan. 29, 2014) ..........................4, 6, 7, 8

   Team Worldwide Corp. v. Wal-Mart Stores, Inc.,
      287 F. Supp. 3d 651 (E.D. Tex. 2018) ...................................................................................3, 7

   OTHER AUTHORITIES

   35 U.S.C. § 299 ...................................................................................................................... passim

   Fed. R. Civ. P. 21 .....................................................................................................................4, 7, 8

   Fed. R. Civ. P. 24 .................................................................................................................3, 4, 6, 7

   Fed. R. Civ. P. 42 .........................................................................................................................4, 8




                                                                        -ii-
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 4 of 18 PageID #: 26329



   I.     INTRODUCTION

          Ericsson’s motion to sever should be denied because it improperly dictates the order in

   which IV tries its case, and Ericsson’s claim for misjoinder under 35 U.S.C. § 299 is both

   inapplicable to Nokia’s intervention and waived in light of Ericsson’s entire year of litigating

   these cases together with Nokia. Ericsson’s claims of prejudice by being tried alongside its co-

   defendants also ring hollow in light of the protective order and prior trial history.

   II.    STATEMENT OF FACTS

          1.      IV sued T-Mobile and Ericsson together for patent infringement on August 9,

   2017. Civil Action No. 2:17-cv-577-JRG, D.I. 1 (the “577 Case”).

          2.      IV sued T-Mobile and Ericsson together for patent infringement on September 21,

   2017. Civil Action No. 2:17-cv-661-JRG, D.I. 1 (the “661 Case”).

          3.      IV sued Sprint, Ericsson, and Alcatel Lucent (Nokia) for patent infringement on

   September 21, 2017. Civil Action No. 2:17-cv-662-JRG (the “662 Case”).

          4.      T-Mobile and Ericsson retained the same counsel for the 661 Case on December

   8, 2017. 661 Case, D.I. 28.

          5.      Without opposition from Ericsson, IV amended its infringement contentions in

   the 661 Case against T-Mobile on February 12, 2018, to include certain instrumentalities

   manufactured by Nokia. 662 Case, D.I. 83.

          6.      Nokia sought to intervene in the T-Mobile 661 Case and was granted intervenor

   status on April 2, 2018. 662 Case, D.I. 112; 662 Case, D.I. 114. Ericsson did not object to

   Nokia’s intervention.

          7.      In December 2018, Ericsson and T-Mobile’s counsel notified IV that it believed

   Ericsson was misjoined, but gave no indication how it proposed to sever the parties. See Ex. 2

   (E-mail Chain Discussing Severance on December 7, 2018).


                                                     1
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 5 of 18 PageID #: 26330



            8.    IV notified Defendants on March 19, 2019, that it intended to move to bifurcate

   Defendants’ FRAND counterclaims and conducted a conference with Defendants on that issue

   on March 21, 2019. IV then notified Defendants on March 21, 2019, that it would file its motion

   to bifurcate on March 22 and offered to confer with Defendants a final time before filing on that

   day. See Ex. 3 (Meet and confer emails about bifurcation and severance).

            9.    Ericsson responded to IV’s invitation to confer on March 22, declared that

   Ericsson intended to file a motion to sever that day, and asked to confer for that reason. See

   Ex. 3.

            10.   However, on the subsequent conference, Ericsson’s counsel was again unable to

   describe how it proposed to sever the parties. See id.

            11.   On March 22, 2019, less than two months before trial was set to begin, and

   eighteen months after suit was filed, Ericsson filed its instant motion to sever the T-Mobile and

   Sprint cases into four individual trials. 662 Case, D.I. 366.

            12.   On April 8, 2019, Sprint filed its Response to Ericsson’s Motion to Sever, stating

   that Sprint opposed Ericsson’s motion to the extent that it severed the case into four individual

   trials. See 662 Case, D.I. 420.

            13.   On April 8, 2019, T-Mobile filed its Response to Ericsson’s Motion to Sever,

   asking the Court to deny Ericsson’s Motion to Sever. D.I. 421-1.

            14.   IV has accused T-Mobile and Sprint in the 661 and 662 Cases respectively, of

   directly infringing all asserted claims, including claims 1-3, 7-8, 18-20, 24-25, 9-10, 14, 17, 26-

   27, 31, and 34 of U.S. Patent No. 9,532,330; claims 11-14, 19, 30-33, 38, 47-50 and 54 of U.S.

   Patent No. 8,682,357; claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-20, 22-23, 26-27, 29-30, 33-34, 36-

   37, and 40-41 of U.S. Patent No. 8,897,828; claims 1-5, 6-9, 11, 13, 14, 18, 22–25, 27, 28, 32,




                                                    2
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 6 of 18 PageID #: 26331



   and 36–38 of U.S. Patent No. 8,953,641; claims 12–14, 16–18, 20–22 and 24–25 of U.S. Patent

   No. 9,320,018; as well as claims 1, 2, 4, 6, 7, and 9 of U.S. Patent No. 9,681,466. See Ex. 1

   (Infringement Contentions).

          15.     IV has accused Ericsson of infringing a subset of the asserted claims in the 661

   and 662 Cases, including claims 1-3, 7-8, 18-20, and 24-25 of U.S. Patent No. 9,532,330; claims

   11-14, 19, 30-33, and 38 of U.S. Patent No. 8,682,357; claims 15-16, 19-20, 22-23, 26-27, 29-30,

   33-34, 36-37, and 40-41 of U.S. Patent No. 8,897,828; claims 1-5 of U.S. Patent No. 8,953,641;

   claims 12-14, 16-18, and 20-22 of U.S. Patent No. 9,320,018; as well as claims 4 and 9 of U.S.

   Patent No. 9,681,466. Id.

          16.     IV has accused Nokia/Alcatel Lucent of infringing a subset of the asserted claims

   in the 661 and 662 Cases, including claims 1-3, 7-8, 18-20, and 24-25 of U.S. Patent No.

   9,532,330; claims 11-14, 19, 30-33, and 38 of U.S. Patent No. 8,682,357; claims 15-16, 19-20,

   22-23, 26-27, 29-30, 33-34, 36-37, and 40-41 of U.S. Patent No. 8,897,828; claims 12-14, 16-18,

   and 20-22 of U.S. Patent No. 9,320,018; as well as claims 4 and 9 of U.S. Patent No. 9,681,466.

   Id.

   III.   LEGAL STANDARD

          An intervening defendant can properly intervene into a case with other defendants under

   Fed. R. Civ. P. 24(b), which provides that the court may permit intervention of anyone who “has

   a claim or defense that shares with the main action a common question of law or fact.” This

   intervention may occur even if the requirements of 35 U.S.C. § 299 are not met. See Team

   Worldwide Corp. v. Wal-Mart Stores, Inc., 287 F. Supp. 3d 651, 654 (E.D. Tex. 2018) (“Section

   299 does not and should not apply in this case because the intervenors did not enter this case

   under the joinder rules of Rule 20.”)




                                                    3
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 7 of 18 PageID #: 26332



          A party may waive its right to seek to sever defendants on the basis that those defendants

   have been misjoined. 35 U.S.C. § 299(c) (“[a] party that is an accused infringer may waive the

   limitations set forth in this section with respect to that party.”); see also Fed. R. Civ. P. 21. Such

   a waiver may result from failure to object to parties’ Rule 24 intervention. See Richmond v.

   Jiawei N. Am. Inc., No. CIV.A. 13-1953 MLC, 2014 WL 326247, at *2 (D.N.J. Jan. 29, 2014)

   (“Richmond expressed concern that Coleman’s intervention would enable other Defendants to

   assert a misjoinder argument, since Coleman does not sell the asserted ‘same accused product.’

   The Court notes that no defendant filed opposition to Coleman’s proposed intervention, and it

   appears that the defendants have acquiesced to Coleman’s presence in this litigation . . . .

   Therefore, the Court finds that Coleman may permissively intervene in this matter.” (emphasis

   added)). Waiver may also occur due to a defendant affirmatively litigating a case in conjunction

   with co-defendants for a substantial period of time. See Chrimar Sys., Inc. v. Adtran, Inc., No.

   6:15-cv-618, D.I. 588, at 4-5 (E.D. Tex. Oct. 25, 2016) (“The Court finds that the parties’

   affirmative actions in filing joint motions, including a joint motion to transfer both Aerohive and

   Dell to the Northern District of California, as well as their cooperation and joint defense in this

   action for the past sixteen months, has the same effect as a negotiated waiver. Therefore, the

   Court finds the limitations of § 299 waived.”).

   IV.    ARGUMENT

          Ericsson’s motion to sever would allow it to impermissibly dictate how IV tries its case

   against T-Mobile and Sprint. Ericsson’s motion is also founded on the faulty premise of

   misjoinder under 35 U.S.C. § 299—faulty both because that statute is inapplicable to the 661

   Case and because Ericsson has waived any rights under it to seek severance based on misjoinder.

   Furthermore, being tried with Nokia would not prejudice Ericsson such that severance is needed

   under Rule 21, or that bifurcation of Ericsson and Nokia is needed under Rule 42(b).


                                                     4
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 8 of 18 PageID #: 26333



          A.      Ericsson’s plan denies IV its right to try primary infringers T-Mobile and
                  Sprint on all asserted claims before trying secondary infringers Ericsson and
                  Nokia on a subset of those claims

          IV has accused T-Mobile and Sprint of directly infringing all asserted claims of all

   asserted patents. Ex. 1. In contrast, Ericsson and Nokia are accused of infringing a subset of the

   asserted claims and patents. Id. IV is entitled to try its case first against the two primary

   infringers—T-Mobile and Sprint—and Ericsson has no right to dictate the order in which IV tries

   its cases. If they wish, Ericsson and Nokia,                    REDACTED
         , may seek to join Sprint and T-Mobile in their trials.

          In addition, even under Ericsson’s transaction-or-occurrence argument pursuant to 35

   U.S.C. § 299 (Br. at 7-9), Ericsson should not be severed from T-Mobile or Sprint. In particular,

   there is no reason to sever Ericsson under the “same transaction or occurrence” test, when IV is

   accusing Ericsson of inducing both T-Mobile and Sprint to use the same infringing models of

   Ericsson base stations and perform the same infringing methods on those stations in essentially

   the same manner. Ex. 1. T-Mobile and Sprint thus infringe in the same transaction or

   occurrence as Ericsson. In addition, Ericsson had no objections to being joined with T-Mobile in

   the 577 Case and took the leading role at trial. Ex. 4 (577 Case, February 4, 2019, Trial

   Transcript at 51:20-52:1, 52:19-23). Any arguments by Ericsson based on potential prejudice of

   being tried with T-Mobile or Sprint are also belied by their insistence on intervening in prior

   litigations in Delaware concerning Sprint’s and T-Mobile’s use of Ericsson base stations. Ex. 5

   (Ericsson’s April 29, 2014, motion to intervene on behalf of Sprint and T-Mobile).

          In sum, Ericsson has no right or rationale for severing itself from primary infringers

   T-Mobile and Sprint in order to have its own individual trial first. Ericsson may seek to appear

   in T-Mobile and Sprint’s trials or wait until afterwards and seek its own trial. But regardless, as

   explained below, Ericsson seeking its own trial first would be inefficient for all parties. See also


                                                     5
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 9 of 18 PageID #: 26334



   662 Case, D.I. 420 (Sprint’s Response to Ericsson’s Motion to Sever) (“Under Ericsson’s

   proposal, Sprint-related allegations of infringement would be adjudicated inefficiently in three

   separate jury trials”).

           B.      Ericsson waived its misjoinder argument under § 299(c) because Ericsson did
                   not object to Nokia’s Rule 24 intervention, filed joint motions and defense
                   with Nokia, and waited until the eve of trial to seek severance.

           By choosing not to object to Nokia’s intervention, waiting until the eve of trial, and

   affirmatively cooperating through filing joint motions with Nokia, Ericsson has waived its

   “misjoinder” argument under 35 U.S.C. § 299. Specifically, when Nokia sought to intervene in

   the 661 T-Mobile case a year ago under Rule 24, Ericsson lodged no objection—despite having

   ample opportunity and notice to do so. See 662 Case D.I. 112; 661 Case D.I. 53; Fed. R. Civ. P.

   24(c) (requiring a motion to intervene be “served on the parties as provided in Rule 5,” and that

   the motion “state the grounds for intervention and be accompanied by a pleading that sets out the

   claim or defense for which intervention is sought”). Thus, Ericsson waived its right to now seek

   severance under § 299’s misjoinder provision. See Richmond v. Jiawei, 2014 WL 326247, at *2

   (“The Court notes that no defendant filed opposition to Coleman’s proposed intervention, and it

   appears that the defendants have acquiesced to Coleman’s presence in this litigation . . . .”

   (emphasis added)). Ericsson also waited until more than a year after IV filed suit before even

   hinting that it believed that any parties were misjoined in either the 661 or 662 Cases. See Ex. 2.

   Ericsson then waited yet another four months before suddenly informing IV—during the meet-

   and-confer process concerning IV’s unrelated motion to bifurcate—that Ericsson alone would

   move to sever that same day (though Ericsson could not confirm during the meet and confer

   which parties they were seeking to sever). Ex. 3. Also, Ericsson and Nokia, as well as Sprint

   and T-Mobile, have filed joint motions and otherwise asserted defenses together, thus waiving

   any assertion of misjoinder under § 299. See, e.g., 662 Case D.I. 299 (Defendants’ motion for


                                                    6
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 10 of 18 PageID #:
                                  26335


 summary judgment of no willful infringement); D.I. 297 (Defendants’ motion for summary

 judgment of no pre-suit damages); D.I. 305 (Defendants’ motion for summary judgment that

 certain disputed references are prior art); D.I. 296 (Defendants’ Rule 702 and Daubert motion to

 exclude expert opinions of Dr. Douglas A. Chrissan); D.I. 298 (Defendants’ Rule 702 and

 Daubert motion to exclude expert opinion of Mr. Walter Bratic); see also Chrimar Sys., Inc. v.

 Adtran, Inc., No. 6:15-cv-618, ECF 588, at 4-5 (E.D. Tex. Oct. 25, 2016) (“The Court finds that

 the parties’ affirmative actions in filing joint motions, [ . . .], as well as their cooperation and

 joint defense in this action for the past sixteen months, has the same effect as a negotiated

 waiver.”). If Ericsson’s present opposition to being tried with Nokia was based on actual

 prejudice, Ericsson should have objected when Nokia intervened and before Ericsson litigated

 this case for more than a year in conjunction with all the other Defendants. Having failed to do

 so, Ericsson has waived its misjoinder arguments.

         C.      The “misjoinder” rules of 35 U.S.C. 299 and Rule 21 on which Ericsson bases
                 its severance argument are inapplicable to the T-Mobile case

         Because Nokia intervened in the 661 Case under Fed. R. Civ. P. 24, Nokia is not subject

 to the AIA misjoinder provision of 35 U.S.C § 299 or Fed. R. Civ. P. 21. The defendants in the

 661 Case were properly joined more than a year ago when this Court weighed, and the parties

 had the opportunity to object to, the intervention of Nokia into the case under Rule 24. See D.I.

 112; D.I. 114. As such, the misjoinder provision of § 299 does not apply. See Team Worldwide

 v. Wal-Mart, 287 F. Supp. 3d at 654 (“Section 299 does not and should not apply in this case

 because the intervenors did not enter this case under the joinder rules of Rule 20.”). Likewise,

 this Court may also join parties under Fed. R. Civ. P. 21 even if they do not meet the

 requirements of § 299. See Richmond v. Jiawei, 2014 WL 326247, at *2 (“the Court is unaware

 of any decision that interprets 35 U.S.C. § 299 as prohibiting the Court from adding a party



                                                    7
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 11 of 18 PageID #:
                                  26336


 pursuant to Rule 21.”). These principles are clearly applicable here, where Ericsson’s plan to

 sever Nokia from T-Mobile would deny Nokia the right that it sought when it intervened—to be

 joined in the same case with T-Mobile and Ericsson. 662 Case D.I. 112; 661 Case D.I. 53.

 Furthermore, Ericsson’s motion does not inform the Court as to any other Defendants’ positions

 on severance. 661 Case, D.I. 366. Indeed, Sprint opposes Ericsson’s proposed severance on at

 least grounds of inefficiency. See 662 Case, D.I. 420. T-Mobile also urges the court to deny

 Ericsson’s motion. See 662 Case, D.I. 421-01. Ericsson’s motion to sever should therefore be

 denied.

           D.     No severance is needed under Rules 21 or 42(b) because Ericsson would
                  suffer no prejudice by being tried with Nokia

           Ericsson claims that it will suffer prejudice simply because some confidential Ericsson

 source code may be displayed at trial or some discussion of Ericsson’s        REDACTED
 may occur in front of Nokia. D.I. 366 at 11-12. However, that same concern, that confidential

 material would be disclosed in a harmful manner to third parties, was also present in the prior

 577 Case. In the 577 Case, which included Ericsson and T-Mobile,            REDACTED


             —all with no objection by Ericsson. See, e.g., Ex. 6 (577 Case Sealed Trial

 Transcripts). The 577 proceeding was governed by an identical protective order to the one that is

 operative in this case—which specifies the appropriate action to be taken with such confidential

 information, including sealing the courtroom. See, e.g., 662 Case D.I. 106.

           Ericsson provides no reason why similar measures could not be implemented in a trial

 with Ericsson and Nokia. Indeed, the only difference between the 577 Case trial and the

 forthcoming 661 and 662 Case trials would be that instead of solely IV’s representatives leaving




                                                   8
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 12 of 18 PageID #:
                                  26337


 the courtroom when Ericsson confidential information is presented, Nokia’s representatives

 would leave as well.

        Ericsson also argues that a jury could somehow become confused between Ericsson and

 Nokia products. However, this concern is easily remedied by clear instructions to the jury from

 both this Court and from counsel throughout the trial. See, e.g., Oasis Research, LLC v.

 Carbonite, Inc., No. 4:10-CV-435, 2012 WL 3544881, at *6 (E.D. Tex. Aug. 15, 2012)

 (consolidating newly severed cases to promote judicial economy despite arguments about “jury

 confusion and prejudice”). Furthermore, if Ericsson is correct that their base station systems are

 so different in composition and operation from Nokia’s, then Ericsson’s counsel and experts

 should have no difficulty explaining and highlighting those differences to the jury. See D.I. 366

 at 3 (“While Ericsson and Nokia both develop and manufacture base stations, REDACTED

                                                                   ”); id. at 9 (Ericsson’s base stations

 are different products from Nokia’s base stations.                REDACTED


                                        ”). And though Ericsson notes the 75 witnesses that have

 been disclosed across the 661 and 662 Cases, it declines to break down which witnesses will

 testify in which cases. Furthermore, this number of witness represents only the number of

 witnesses the parties may call. It is likely, given time constraints at trial, the actual number of

 witnesses giving testimony will be much smaller. Indeed in the single 577 Case, the parties

 disclosed 37 witnesses and only 12 actually testified at trial.

        Finally, Ericsson’s concerns about an adverse inference being drawn from the fact that

                        REDACTED                             —are without merit. D.I. 366 at 13-14.

 The Court can instruct the jury that no negative inference should stem from the fact Nokia is




                                                   9
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 13 of 18 PageID #:
                                  26338


                                                                                                 REDACTED
      REDACTED              , just as the Court will not permit any negative inference against

                                                                                     . Furthermore,

 such a negative inference could still occur even under Ericsson’s proposed severance into four

 trials. Trying T-Mobile and Sprint by themselves, as proposed by Ericsson, would still

 necessitate explaining                                REDACTED
                                                                                 .

        E.      If Severance Must Occur, IV Proposes Two Trials Instead of Four

        If this Court decides that Ericsson must be severed from Nokia, IV proposes in the

 interest of efficiency that two trials take place instead of Ericsson’s proposed four. IV proposes

 that these cases be tried such that (1) Ericsson, T-Mobile, and Sprint are tried together and (2)

 Nokia, T-Mobile, and Sprint are next tried together. If this Court grants IV’s motion to bifurcate

 Defendants’ FRAND counterclaims (and also assuming those counterclaims are not dismissed

 per IV’s pending motion), IV believes that the questions of law and fact concerning Defendants

 counterclaims are so similar that they should be tried together in a single further action. See

 generally D.I. 358 (IV’s Motion to Bifurcate).

        Should the Court find that four trials are absolutely required, then IV is entitled to, at the

 very least, try the primary infringers, T-Mobile and Sprint, first. Trying T-Mobile and Sprint

 first on the full set of asserted patents and claims, as opposed to just trying Ericsson and Nokia

 on the subset of those claims, could lead to trial efficiencies. Such an order would promote

 judicial efficiency because Ericsson is only accused of infringing a subset of the asserted claims

 against Sprint and T-Mobile. See SOF ¶ 14-16. Thus, a finding of noninfringement or invalidity

 as to all asserted claims (or even the subset of claims also asserted against Ericsson) in Sprint or

 T-Mobile’s trials could resolve the need for a separate Ericsson trial completely. See Ex. 1.

        In contrast, Ericsson’s plan to try Ericsson and Nokia before Sprint and T-Mobile would


                                                  10
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 14 of 18 PageID #:
                                  26339


 almost certainly still require further trials by Sprint and T-Mobile, even if Ericsson and Nokia

 prevailed against all claims asserted against them individually. Ericsson’s plan to try Nokia

 before T-Mobile and Sprint also suffers from the same defects of impermissibly trying the

 primary infringers before the secondary infringers and of being inefficient. Furthermore,

 Ericsson does not address the fact that if Defendants’ counterclaims (to the extent they are not

 dismissed) are bifurcated (as they properly should be), Ericsson’s proposed four trials would then

 become seven trials.1 In light of such a large number of proposed trials, Ericsson’s claim of

 efficiency is clearly meritless. Indeed, even Ericsson’s co-defendant Sprint disagrees with

 Ericsson’s proposal of four trials, noting that “[c]urrently, Sprint faces one jury trial involving all

 Sprint-related allegations of infringement, as well as Sprint’s counterclaims. Under Ericsson’s

 proposal, Sprint-related allegations of infringement would be adjudicated inefficiently in three

 separate jury trials—one against Ericsson, one against Nokia, and one against Sprint.” 662 Case,

 D.I. 420. Furthermore, Ericsson’s co-defendant T-Mobile also opposes Ericsson’s motion to

 sever: “[b]efore the Court is Ericsson’s Motion to Sever. The Court, having considered same, is

 of the opinion the motion should be DENIED.” 662 Case, D.I. 421-01, Proposed Order.

 V.       CONCLUSION

          Ericsson’s motion to sever should therefore be denied.




 1
     Nokia does not assert the counterclaims and defenses that IV has moved to bifurcate.



                                                   11
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 15 of 18 PageID #:
                                  26340


  DATED: April 8, 2019                 Respectfully submitted,


                                       /s/ Martin J. Black
                                       Martin J. Black – LEAD ATTORNEY
                                       Pennsylvania Bar No. 54319
                                       Kevin M. Flannery
                                       Pennsylvania Bar No. 62593
                                       DECHERT LLP
                                       Cira Centre
                                       2929 Arch Street
                                       Philadelphia, PA 19104
                                       Tel: (215) 994-4000
                                       Fax: (215) 994-2222
                                       martin.black@dechert.com
                                       kevin.flannery@dechert.com

                                       Justin F. Boyce
                                       California Bar No. 181488
                                       DECHERT LLP
                                       2440 W. El Camino Real, Suite 700
                                       Mountain View, CA 94040-1499
                                       Tel: (650) 813-4800
                                       Fax: (650) 813-4848
                                       justin.boyce@dechert.com

                                       T. John Ward Jr.
                                       Texas Bar No. 00794818
                                       Claire Abernathy Henry
                                       Texas Bar No. 24053063
                                       WARD, SMITH & HILL, PLLC
                                       1507 Bill Owens Pkwy.
                                       Longview, TX 75604
                                       Tel: (903) 757-6400
                                       Fax: (903) 757-2323
                                       Email: jw@wsfirm.com
                                       Email: claire@wsfirm.com

                                       Counsel for Plaintiff Intellectual Ventures II
                                       LLC




                                      12
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 16 of 18 PageID #:
                                  26341


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing document was served via e-

 mail, in accordance with Local Rule CV-5(d) on April 8, 2019 on the following counsel of record:

         David Finkelson                                 David A. Nelson
         Andriana S. Daly                                Stephen A. Swedlow
         George B. Davis                                 Brianne M. Straka
         Kristen M. Calleja                              John Poulos
         McGuireWoods LLP                                Athena Dalton
         800 East Canal Street                           QUINN EMANUEL URQUHART &
         Richmond, VA 23219-3916                         SULLIVAN, LLP
         SprintIV4MW@mcguirewoods.com                    191 N. Wacker Dr., Suite 2700
                                                         Chicago, IL 60606
         Jason W. Cook                                   nokiaiv-qe@quinnemanuel.com
         Kuan-Chieh Tu
         MCGUIREWOODS LLP                                John T. McKee
         2000 McKinney Avenue                           QUINN EMANUEL URQUHART &
         Suite 1400                                      SULLIVAN, LLP
         Dallas, TX 75201                                51 Madison Ave., 22nd Fl.
         SprintIV4MW@mcguirewoods.com                    New York, NY 10010
                                                         nokiaiv-qe@quinnemanuel.com


         Robert W. Weber                                  Deron R. Dacus
         Smith Weber, LLP                                 The Dacus Firm, PC
         5505 Plaza Drive                                 821 ESE Loop 323, Suite 430
         Texarkana, TX 75503                              Tyler, TX 75701
         bweber@smithweber.com                            ddacus@dacusfirm.com


         Attorneys for Sprint Spectrum LP                 Attorneys for Alcatel-Lucent USA
         and Nextel Operations, Inc.                      Inc.




                                               13
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 17 of 18 PageID #:
                                  26342




       Douglas M. Kubehl                           Asim M. Bhansali
       Jonathan B. Rubenstein                      Kate Lazarus
       Jeffery S. Becker                           Nicholas Sethi
       Harrison G. Rich                            Kwun Bhansali Lazarus LLP
       Johnson K. Kuncheria                        555 Montgomery Street,
       Steven T. Jugle                             Suite 750
       Megan V. LaDriere                           San Francisco, California
       Melissa L. Butler                           94111
       Bryan D. Parrish                            KBLTMUSIV@kblfirm.com
       BAKER BOTTS L.L.P.
       2001 Ross Avenue                            Josh A. Krevitt
       Dallas, Texas 75201                         New York State Bar No.
       BBEDTXIVEricsonInternal@BakerBotts.com      2568228
                                                   GIBSON, DUNN &
       Michael Hawes                               CRUTCHER LLP
       BAKER BOTTS L.L.P.                          200 Park Avenue, 47th Floor
       910 Louisiana Street                        New York, New York 10166
       Houston, Texas 77002                        Telephone: (212) 351-4000
       BBEDTXIVEricsonInternal@BakerBotts.com      Facsimile: (212) 351-4035
                                                   E-mail: GDC-T-Mobile-IV4-
       Lauren J. Dreyer                            94@gibsondunn.com
       BAKER BOTTS L.L.P.
       1299 Pennsylvania Avenue NW                 Stuart M. Rosenberg
       Washington, DC 20004                        GIBSON, DUNN &
       BBEDTXIVEricsonInternal@BakerBotts.com      CRUTCHER LLP
                                                   CA # 239926
       Melissa R. Smith                            1881 Page Mill Road
       GILLAM & SMITH, LLP                         Palo Alto, CA 94304-1211
       303 South Washington Avenue                 Email: GDC-T-Mobile-IV4-
       Marshall, TX 75670                          94@gibsondunn.com
       melissa@gillamsmithlaw.com
                                                   Attorneys for T-Mobile USA
       Brian P. Wikner                             Inc. and T-Mobile US Inc.
       Wikner PLLC
       5325 Ballard Ave. NW, Suite 216
       Seattle, Washington 98107
       Email: brian@wiknerpllc.com

       Attorneys for T-Mobile USA Inc., T-Mobile
       US Inc., Ericsson Inc. and
       Telefonaktiebolaget LM Ericsson




                                          14
Case 2:17-cv-00662-JRG-RSP Document 430 Filed 04/10/19 Page 18 of 18 PageID #:
                                  26343


                                                      /s/ Laura E. Fleming
                                                      Laura E. Fleming




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I certify that the foregoing document and attachments thereto are authorized to be filed

 under seal pursuant to the Protective Order entered in this case.

                                                      /s/ Martin J. Black
                                                        Martin J. Black




                                                 15
